Name: Commission Regulation (EEC) No 1618/90 of 15 June 1990 fixing the number of young male bovine animals which may be imported on special terms in the first, second and third quarters of 1990, amending Regulation (EEC) No 2377/80 and derogating therefrom in respect of those quarters as regards the issue of import licences and their term of validity
 Type: Regulation
 Subject Matter: Europe;  trade;  tariff policy;  agricultural activity;  means of agricultural production
 Date Published: nan

 16. 6. 90 Official Journal of the European Communities No L 152/39 COMMISSION REGULATION (EEC) No 1618/90 of 15 June 1990 fixing the number of young male bovine animals which may be imported on special terms in the first, second and third quarters of 1990 , amending Regulation (EEC) No 2377/80 and derogating therefrom in respect of those quarters as regards the issue of import licences and their term of validity production in Italy and in Greece ; whereas appropriate measures must be taken to that end to ensure that produ ­ cers can, as far as possible, benefit directly from the ar ­ rangements without traditional trade being excluded ; whereas that objective can be achieved by giving agricul ­ tural producers or their organizations priority when issuing licences conferring entitlement under these arrangements ; Whereas, in accordance with Article 9 ( 1 ) of Regulation (EEC) No 2377/80, applicants are to undertake either to carry out themselves or to have carried out under their responsibility the fattening operations ; whereas, in the case of agricultural producers or their professional organ ­ izations, it appears that the possibility granted to appli ­ cants not to carry out themselves the fattening operations could give rise to abuses in certain cases ; whereas that possibility should accordingly be withdrawn for the quarter in question ; Whereas, in the case of import licence applications from agricultural producers, their professional organizations or the traditional trade, the maximum quantity which each application may cover must be limited in order to permit a more equitable distribution of the quantities available ; Whereas this estimated supply balance was only decided in May 1990 in respect of 1990 and a derogation must therefore be provided for from Regulation (EEC) No 2377/80 as regards the time limits for the submission of applications and the issue of import licences under these special arrangements ; Whereas, in order to permit regular imports, the term of validity of licences as referred to in Article 1 4 (b) of Regu ­ lation (EEC) No 2377/80 should be extended ; THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 805/68 of 27 June 1968 on the common organization of the market in beef and veal ('), as last amended by Regulation (EEC) No 571 /89 (2), and in particular Articles 13 (4), 15 (2) and 25 thereof, Whereas the Council has drawn up an estimated supply balance of 198 000 head under the new import arrange ­ ments applicable to young male bovine animals for fat ­ tening for the period 1 January to 31 December 1990 ; whereas, pursuant to Article 1 3 (4) (a) of Regulation (EEC) No 805/68 , the number which may be imported each quarter and the rate of reduction in the import levy on such animals must be determined ; Whereas detailed rules for the practical application of these special arrangements were laid down in Commis ­ sion Regulation (EEC) No 612/77 (3), as last amended by Regulation (EEC) No 1 121 /87 (4), and in Commission Regulation (EEC) No 2377/80 (*), as last amended by Regulation (EEC) No 970/90 (6) ; Whereas the supply requirements of certain regions of the Community which have a serious shortfall in bovine animals for fattening must be taken into account ; whereas those requirements are apparent in Italy and Greece and may be estimated for the first, second and third quarters of 1990 at 126 360 head and 19 305 head respectively in those Member States ; Whereas the supply requirements in young bovine animals for fattening justify, for the first, second and third quarters of 1990 , a higher rate of reduction in the levy on animals weighing from 220 to 300 kilograms per head, originating in and coming from Yugoslavia, Hungary or Poland ; Whereas the partial reduction in the levy is intended in particular to help improve cattle rearing and beef and veal Whereas, owing to the implementation of these special import arrangements, Commission Regulation (EEC) No 3834/89 Q, as last amended by Regulation (EEC) No 1494/90 (8), must be repealed ; Whereas, following the granting of an additional reduc ­ tion in the levy on young male bovine animals origin ­ ating in Poland or Hungary, Regulation (EEC) No 2377/80 should be amended accordingly ; (') OJ No L 148 , 28 . 6 . 1968, p. 24. 0 OJ No L 61 , 4. 3 . 1989, p. 43 . (3) OJ No L 77, 25. 3 . 1977, p. 18 . (4) OJ No L 109, 24. 4. 1987, p. 12. 0 OJ No L 241 , 13 . 9 . 1980, p. 5. (6) OJ No L 99 , 19 . 4. 1990, p. 8 . 0 OJ No L 372, 21 . 12 . 1989, p . 26 . (8) OJ No L 140, 1 . 6. 1990, p. 113 . No L 152/40 Official Journal of the European Communities 16. 6 . 90 whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Beef and Veal , HAS ADOPTED THIS REGULATION : Article 1 1 . For the period 1 January to 30 September 1990, the maximum number referred to in Article 13 (4) (a) of Regulation (EEC) No 805/68 shall be 149 445 head of young male bovine animals for fattening of a live weight of 300 kilograms or less, of which 1 26 360 head must be imported into and fattened in Italy and 19 305 head must be imported into and fattened in Greece . 2. The levy charged on imports of the young bovine animals referred to in paragraph 1 shall be equal to the levy applicable on the day of acceptance of the applica ­ tion for release for free circulation , less 65 % . However, the levy applicable on the day of acceptance of the declaration of release for free circulation shall be reduced by 75% in respect of a maximum of 130 110 young bovine animals weighing from 220 to 230 kilograms per head, originating in and coming from Yugoslavia, Hungary or Poland. That maximum number may be imported up to a maximum of :  110 010 head in Italy,  1 6 800 head in Greece,  3 300 head in total in the other Member States . 3 . . Applications for licences and licences shall , in accordance with Article 9 ( l)-(c) of Regulation (EEC) No 2377/80, relate to :  young bovine animals weighing not more than 300 kilograms per head, or  young bovine animals weighing from 220 to 300 kilo ­ grams per head, originating in and coming from Yugoslavia, Hungary or Poland. In the latter case, Sections 7 and 8 of applications for licences and licences shall include one of the following entries :  Yugoslavia y/o Hungria y/o Polonta, 4 . In the information referred to in Article 1 5 (4) (a) of Regulation (EEC) No 2377/80, Member States shall specify the category of live weight and the origin of the products in the case referred to in the second indent of the first subparagraph of paragraph 3 . 5 . Of the number of head reserved for Italy : (a) 90% may be allocated directly to applicants who provide proof of having imported animals qualifying under the arrangements in question during the last three years . Numbers covered by licences shall be allocated in proportion to the number of head imported in the three years concerned ; (b) 10 % may be allocated to other applicants . 6 . Of the number of head reserved for Greece : (a) 90% may be allocated directly to applicants who provide proof of having imported animals qualifying under the arrangements in question during the last three years . Numbers covered by licences shall be allocated in proportion to the number of head imported in the three years concerned ; (b) 10% may be allocated to other applicants . 7 . The proof referred to in paragraphs 5 and 6 shall be provided by the customs document of release for free circulation . 8 . Import licences shall only be issued for a number equal to or more than 1 0 head. Article 2 Applications for import licences may not cover more than 10 % of the numbers referred to in Article 1 (5) (b) and (6)(b). Article 3 For the purposes of Article 15 (3) of Regulation (EEC) No 2377/80, all applications from one applicant which relate to the same category of weight and the same rate of reduction in the levy shall be treated as one application . Article 4 For the first, second and third quarters of 1990, by way of derogation from Article 15 of Regulation (EEC) No 2377/90 , as regards the arrangements referred to in Article 9 of that Regulation : (a) applications may only be lodged from 18 to 22 June 1990 ; (b) the information referred to in Article 1 5 (4) (a) of that Regulation shall be communicated on 27 June 1990 ; (c) licences as provided for in Article 15 (5) (a) of that Regulation shall be issued from 2 July 1990.  Jugoslavien og/eller Ungarn og/eller Polen,  Jugoslawien und/oder Ungarn und/oder Polen ,  Ã Ã ¹Ã ¿Ã Ã ³Ã ºÃ ¿Ã Ã »Ã ±Ã ²Ã ¯Ã ± Ã ®/Ã ºÃ ±Ã ¹ Ã Ã Ã ³Ã ³Ã ±Ã Ã ¯Ã ± Ã ®/Ã ºÃ ±Ã ¹ Ã Ã ¿Ã »Ã Ã ½Ã ¯Ã ±,  Yugoslavia and/or Hungary and/or Poland,  Yougoslavie et/ou Hongrie et/ou Pologne,  Iugoslavia e/o Ungheria e/o Polonia,  JoegoslaviÃ « en/of Hongarije en/of Polen,  JugoslÃ ¡via e/ou Hungria e/ou Polonia. Licences shall carry with them an obligation to import from one or more of the countries indicated. 16 . 6 . 90 Official Journal of the European Communities No L 1 52/41 Article 8 Regulation (EEC) No 2377/80 is hereby amended as follows : 1 . In Article 9 ( 1 ) (c), second indent and second subpara ­ graph, and (f), first indent of the second subparagraph, 'and/or Poland and/or Hungary' is added after 'Yugos ­ lavia'. 2 . Article 9 (2) is deleted. Article 5 By way of derogation from Article 4 (b) of Regulation (EEC) No 2377/80 , the term of validity of licences issued under this Regulation shall be six months from 2 July 1990 . Article 6 Three weeks at the latest after import of the livestock referred to in this Regulation, importers shall inform the competent authorities which issued the import licences, of the number and origin of the animals imported . From August 1990 those authorities shall forward that informa ­ tion to the Commission af the beginning of each month . Article 7 Commission Regulation (EEC) No 3834/88 is hereby repealed . Article 9 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 15 June 1990 . For the Commission Ray MAC SHARRY Member of the Commission